      Case 6:16-cv-00173-RP-AWA Document 931 Filed 04/07/21 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

JANE DOE 1, et al. ,                            §
           Plaintiffs,                          §
                                                §
v.                                              §     Civil Action No. 6:16-CV-00173-RP-AWA
                                                §
                                                §
BAYLOR UNIVERSITY,                              §                             Consolidated with
         Defendant.                             §                         6:17-CV-228-RP-AWA
                                                §                         6:17-CV-236-RP-AWA
                                                §

                        DEFENDANT’S OBJECTION TO ECF 929

TO THE HONORABLE JUDGE ANDREW AUSTIN:

       In ECF 929, the Court ordered the parties to file a joint stipulation with the number of

documents dated prior to June 15, 2016, that are responsive to requests for production and that

Baylor did not produce or log prior to the UnitedLex audit, and to do so without any argument or

explanations. Baylor understands the Court’s instruction and has done its best to comply. However,

responding to the Court’s question requires context. While it is reluctant to do so, Baylor

respectfully objects to being required to provide these numbers without any explanation as to why

Baylor is able to stipulate only to the number of documents that may not have been previously

produced or logged.

                                             Respectfully submitted,

                                             THOMPSON & HORTON LLP

                                             /s/ Lisa A. Brown
                                             Lisa A. Brown
                                             State Bar of Texas No. 03151470
                                             Ryan H. Newman
                                             State Bar of Texas No. 24059944
                                             3200 Southwest Freeway, Suite 2000
                                             Houston, Texas 77027
                                             (713) 554-6741
                                             lbrown@thompsonhorton.com
Case 6:16-cv-00173-RP-AWA Document 931 Filed 04/07/21 Page 2 of 3




                             Holly G. McIntush
                             State Bar of Texas No. 24065721
                             8300 N. MoPac Expressway, Suite 220
                             Austin, Texas 78759
                             (512) 615-2351 (telephone)
                             (512) 682-8860
                             hmcintush@thompsonhorton.com

                             WEISBART SPRINGER HAYES LLP

                             Julie A. Springer
                             State Bar of Texas No. 18966770
                             jspringer@wshllp.com
                             Sara E. Janes
                             State Bar of Texas No. 24056551
                             sjanes@wshllp.com
                             Geoffrey D. Weisbart
                             State Bar of Texas No. 21102645
                             gweisbart@wshllp.com
                             212 Lavaca Street, Suite 200
                             Austin, Texas 78701
                             512.652.5780
                             512.682.2074 fax

                             COUNSEL FOR DEFENDANT
                             BAYLOR UNIVERSITY:




                                2
      Case 6:16-cv-00173-RP-AWA Document 931 Filed 04/07/21 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing advisory was served upon all

counsel of record on April 7, 2021, via the Court’s ECF/CMF electronic service system as follows:

       Mr. Chad W. Dunn (Attorney in Charge)              Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       4407 Bee Caves Road, Suite 111
       Austin, Texas 78746

       Mr. K. Scott Brazil                                Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                  Via ECF: jimdunnam@dunnamlaw.com
       Ms. Andrea Mehta                               Via ECF: andreamehta@dunnamlaw.com
       Ms. Eleeza Johnson                             Via ECF: eleezajohnson@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710

       Ms. Laura Benitez Geisler                              Via ECF: lgeisler@textrial.com
       Mr. Sean J. McCaffity                                Via ECF: smccaffity@textrial.com
       Jody L. Rodenberg                                    Via ECF: jrodenberg@textrial.com
       Alexandria Risinger                                   Via ECF: arisinger@textrial.com
       George (Tex) Quesada                                  Via ECF: quesada@textrial.com
       SOMMERMAN, MCCAFFITY,
        QUESADA & GEISLER, LLP
       3811 Turtle Creek Boulevard, Suite 1400
       Dallas, Texas 75219-4461


                                              /s/ Lisa A. Brown
                                             Lisa A. Brown




                                                 3
